 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.C. Boespflug Construction Co.andFred W. Hagel.Case No.1.9-CA-1153.July 9, 1957SUPPLEMENTAL DECISION AND ORDEROn July 27, 1955, the Board issued its Decision and Order in theabove-entitled case,' finding that the Respondent had unlawfully dis-charged Fred W. Hagel on June 9, 1954, in violation of Section 8 (a)(3) and (1) of the Act. The Board, as part of its remedy, ordered theRespondent to make Hagel whole for any loss of pay which he mayhave suffered as a result of the discrimination against him.TheBoard further directed, however, that the Respondent's financial lia-bility to Hagel should in no event continue beyond the completion dateof the Anchorage, Alaska, project 2 from which Hagel was discrim-inatorily discharged.The Respondent's Anchorage project thereafter having been com-pleted, and the parties having failed, through informal negotiations, toagree on the amount of back pay due Hagel, the General Counsel movedthe Board on February 24, 1956, for an order directing a back-payhearing to be held in accordance with the procedure set forth in Sec-tions 102.51a to 102.51h, inclusive, of the Board's Rules and Regula-tions, Series 6, as amended.On March 13, 1956, the Board issued anorder directing the Regional Director for the Nineteenth Region toserve upon the parties a back-pay specification as provided in Sec-tions 102.51a and 102.51b of the Board's Rules and Regulations, andthereafter to proceed in accordance with Sections 102.51c to 102.51hof the Rules and Regulations.On May 23, 1956, the General Counsel filed back-pay specificationsclaiming a total of $5,410.40 to be due Hagel for the period from thedate of his discriminatory discharge on June 9, 1954, to the completiondate of the Anchorage project on September 25, 1955.3 On June 11,1956, the Respondent filed an answer disclaiming liability for most ofthe back pay claimed by the General Counsel. Pursuant to due noticeto all parties, a hearing was held on November 15 and 16, 1956, beforeTrial Examiner Howard Myers. On December 14, 1956, the Respond-ent filed a brief in which it contended that the maximum amount ofback pay due Hagel, if any, was $923.74.On January 9, 1957, theTrial Examiner issued his Supplemental Intermediate Report attached1113 NLRB 330.2 This project consisted of the construction of the Elmendorf Air Force Base hospitalnear Anchorage, Alaska.'At the hearing, the General Counsel was permitted to amend the specifications by al-leging that the Anchorage project was not completed until November 14, 1955, when thelast carpenter on the job was terminated.The General Counsel also adduced evidence atthe hearing showing Hagel's intermediate earnings for the period from September 25 toNovember 14, 1955.118 NLRB No. 65. J. C. BOESPFLUG CONSTRUCTION CO.551hereto, in which he recommended, in agreement with the Respondent'scontention, that Hagel be awarded the sum of $923.74 for loss of payby reason of the Respondent's discrimination against him. Thereafter,the General Counsel filed exceptions to the Supplemental IntermediateReport and a brief in support of its exceptions, and the Respondentfiled a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this proceedingto a three-member panel [Chairman Leedom and Members Rodgersand Bean].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Supplemental Intermediate Report,4 theexceptions and briefs, and the entire record in the case,' and, exceptas noted below,6 hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, the National LaborRelationsBoard hereby orders that the Respondent, J. C. Boespflug Construc-tion Co., its officers, agents,successors,and assigns shall pay to FredW. Hagel net back pay in the amount of $923.74.4 The Supplemental Intermediate Report contains inadvertent errors which do not affectour conclusions herein.Thus,the Trial Examiner states that Wayne Edsall was rehiredinMarch 1953 rather than March 1954,concludes that Hagel would not have been re-tained as a carpenter after October 14, 1954, instead of October 17, 1954.6We have also considered the General Counsel'smotion to strike portion of (Respond-ent's)reply brief and comment upon case cited therein.We find nothing,however, in saiddocument to affect our determination of the issues presented in this case.6 The Trial Examiner found,inter alia,that Hagel did not make a diligent attempt toobtain employment between November 11, 1954, and May 16, 1955. As this period is sub-sequent to the date when,as found by the Trial Examiner,Hagel would in any event havebeen terminated,we find it unnecessary to pass upon,and therefore do not adopt, the TrialExaminer's finding of a lack of diligence in seeking employment.SUPPLEMENTAL INTERMEDIATE REPORTOnJuly 27,1955,the National Labor Relations Board,herein called the Board,issued a Decision and Order r in the above-entitled proceeding finding, among otherthings,that J.C. Boespfiug Construction Company, herein called Respondent orCompany,had violated Section 8 (a) (3) and(1) of the National Labor RelationsAct.The Board,as part of its remedy,ordered Respondent, to reinstate Fred W. Hagelto his former or substantially equivalent job and make him whole for any loss ofpay he may have suffered during the period of the discrimination against him, lesshis net earnings during thatperiod.It further ordered that the backpay due Hagelwas to be computed in accordancewiththe formula enunciatedin F.W. WoolworthCompany,90 NLRB 289. TheBoard, however, limitedthe back-pay direction by,(1) eliminating any reimbursement to Hagel during the periodhe wouldnormallyhave beenout of workdue to seasonal layoffs; and(2) by restricting Respondent'sfinancial liability to Hagel to the date of the completion of the Anchorage,Alaska,projectwhichRespondent was then performing.1 113 NLRB 330. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD.The parties having been unable, through informal negotiations, to agree uponthe amount of back pay due Hagel,2 the General Counsel for the Board moved theBoard on February 24, 1956, for an order directing a back-pay hearing to be heldin accordance with the procedure set forth in Sections 102.51a through 102.51h ofthe Board's Rules and Regulations, Series 6, as amended.On March 13, 1956,the Board issued an order directing the Regional Director for the Nineteenth Regionto serve upon Respondent back-pay specifications and to proceed thereon.On May 23, 1956, the aforesaid Regional Director duly served upon Respondentand Hagel back-pay specifications alleging that Respondent was indebted to Hagelin the sum of $5,410.40 for the period from June 9, 1954, the date when Hagel wasdiscriminatorily discharged, to September 25, 1955, the date when Respondentcompleted its project at Elmendorf Air Force Base, at Anchorage, Alaska.3At the instant hearing, which was held pursuant to due notice at Anchorage,Alaska, on November 15 and 16, 1956, Board's counsel contended that, absentdiscrimination,Hagel would have been continuously employed by Respondent as acarpenter until the project upon which he was employed was completed by Re-spondent.Respondent contended at the hearing and in its brief 4 that Hagel, in thenormal course of events, would have been laid off on or before the week endingOctober 17, 1954, when a reduction in the carpenter force reduced the number ofcarpenters then working to 10; that this group of 10 carpenters was later reducedto 8 on November 3, 1954; and that it was further reduced on January 17, 1955,to 4.Respondent further contended that since Hagel did not make a reasonable effortduring the period of his unemployment, November 11, 1954, to May 16, 1955, toobtain other work, he is not entitled to any back pay during said period.A. The pertinent factsHagel testified, and the Trial Examiner finds, that: prior to World War II anduntil about 1943, he was in the employ of Lockheed Aircraft Corporation, doing"tool liaison work and jig and fixture work all with precision tools"; about in 1943,he entered the carpentry field; he entered Respondent's employ in 1952; he livedin the Anchorage, Alaska, area since March 29, 1952; at the time of his dischargeby Respondent on June 9, 1954, he was a journeyman carpenter; he had performedrough as well as finished carpentry work for Respondent; on June 15, he registeredfor employment with the Alaska Territorial Employment Service, and at the sametime requested unemployment compensation, and asked for a job; he reported tothe unemployment service on July 2 and 9; on the latter date he informed theunemployment service that he had procured employment; on June 9 and 10 hewent to Carpenters Local Union 1281, of which he was a member, seeking work;on or about June 11, he went to Seward, Kenai, and Homer, Alaska, in quest ofwork but obtained none; on either June 12 or June 14 he went to Valdez, Alaska,seeking a job but was unsuccessful; sometime between June 20 and 25, he madeunsuccessful job hunting trips to Big Delta and Fairbanks, Alaska; upon returningfrom Fairbanks, on or about June 26, he asked Grover Fisher, business agent ofCarpenters Union Local 1281, for a job; almost daily thereafter he asked Fisherto find him a job; and on July 6, Fisher secured carpenter employment for himwithMorrison-Knudsen Company; he worked for Morrison-Knudsen from July 6,untilAugust 4, 1954; and he worked for Patti-MacDonnald & Associates from August6 to September 30, for L. E. Baldwin from October 4 to October 22, and forJ.B.Warwick Co. from November 1 to November 11.The credited evidence further discloses that: Hagel reported regularly, and asoften as required, to the Alaska Territorial Employment Service between November11, 1954, and May 16, 1955; he was unable to obtain a job through that agency;during the aforesaid period he weekly spent from 30 to 60 minutes at the unionhall inquiring for employment without success and about once or twice a week hespent. approximately 2 hours at the union hall when the morning "open calls" forcarpenters were made; that Hagel was not gainfully employed from November 11,2 Respondent having prior to February 1956, completed all its Alaskan operations, theonly portion of the Board's affirmative order now left to be enforced is the back-pay pro-vision thereof.3 At the hearing Board's counsel moved to amend the back-pay specifications by allegingthat the project was not completed until November 14, 1955, and hence an additional sumwas due Hagel. The motion was granted over Respondent's objection.4Respondent's counsel filed a brief on December 14, 1956, which has been carefullyconsidered. J. C. BOESPFLUG CONSTRUCTION CO.5531954, through May 16, 1955; and Hagel did not seek employment other thanthrough the Alaska Territorial Employment Service, through Carpenters LocalUnion 1281, and through a few individual carpenter friends.In his oral argument, heard at the conclusion of the taking of the evidence inthe instant proceeding, Board's counsel stated that it was incumbent upon Re-spondent to show, by substantial credible evidence, that the 10 carpenters retainedby Respondent after October 17, 1954, were so retained on a nondiscriminatorybasis.In support of this argument, relying mainly onUnderwood Machinery Com-pany,95 NLRB 1386,Sifers Candy Company,92 NLRB 1220, andKartarik, Inc.,111 NLRB 630, Board's counsel points to Hagel's long, continuous employment withRespondent, the various breaks in employment of the 10 carpenters retained, Hagel'sgood workmanship, the discriminatory manner in which Hagel was fired in June1954, and that Hagel's status as job steward at the time of said discharge entitledhim to the maximum preference of employment retention.To refute these contentions, Respondent relies mainly, but not solely, upon thetestimony of Richard T. Mayer.Mayer testified that: he is presently Respondent's Alaskan representative; duringthe period Respondent was performing the Elmendorf Air Force job he was theassistant to the project manager; during the period in question it was Respondent'sreduction-in-force policy to retain those carpenters who not only excelled in gen-eral ability and compatibility but who (1) had performed similar type of work forthe Company, (2) had more or less specialized in the work then being performed,and (3) had previously been a Respondent supervisory employee; 5 that senioritywas not the determining factor when a reduction in force was necessary; and he,ProjectManager William C. Miller, and Job Superintendent John A. Fellerhoff de-cided which carpenters were to be retained after October 17, 1954.Mayer further testified that in the fall of 1954, the outside construction on theAir Force project had been substantially completed, and the remaining work con-sisted predominantly of so-called"finishing"and interior work, including installa=tion of hardwood doors, windows,trim,and general completion of the interior, andas this phase of the work approached Fellerhoff, Miller, and he decided that only10 carpenters would be needed after October 17; 8 after November 3; and 4 afterJanuary 17, 1955.Mayer's testimony 6 regarding the individuals retained after October 17, 1954, andthe reasons therefor,are discussedseriatim.Grady Wardand James P. Thommason were retained until November 3, because(a)Ward was not only an excellent carpenter with considerable service withRespondent,but he was the last Negro carpenter employed on the project, anditwas Respondent's policy to keep at least one Negro carpenter as long as possiblein order to avoid possible charges of racial discrimination,(b) Thommason hadbeen working with Andrew Clemmeson installing stairs, and Respondent did notwant to separate this team until the work had been completed.Charles Olson was originally hired by Respondent on January 29, 1951, overa year prior to Hagel's employment,and worked continuously until November 15,1952; Olson was rehired for finishing work on the Alaska Native Service Hospital,another 1954-55 Respondent project and herein called ANS, where he had workedunder Foreman Augustine;Respondent considered Olson a specialist at hangingdoors; the finishing work on the Air Force project was identical to the ANSfinishing work;the carpenters under Augustine's supervision on the ANS job werefavored to be retained on the Air Force job; Hagel had never worked underAugustine and had never worked on"hardwood finishing" for Respondent,althoughhe had done some good "softwood interior" work on industrial type buildings,such as on the laundry and maintenance sheds?William Rauscher had worked for Fellerhoff for many years, had gone to Alaskafrom Montana at the special request of Fellerhoff with the understanding that hewould be given work until the project was completed;Respondent considered5Mayer testified, and the Trial Examiner finds, that it was Respondent's policyto retaincarpenter foremen, or persons who had been such, in preference to nonsupervisory carpen-ters so that it would have "a group of people who we [could] use as a nucleus for futurecrews on new work."9 The stipulation [Board's Exhibit No. 2] entered into by Board's counsel and counselfor Respondent also has been taken into consideration.7 The credited evidence discloses that Hagel was rated"good" by Fellerhoff and rated"excellent" by Jack Boyd, the foreman who discharged him in June 1954; each of the eightcarpenters retained after November 3 had been rated "excellent"on Respondent's recordsat one time or another. 554DECISIONS OF NATIONALLABOR RELATIONS BOARDRauscher one of its very best carpenters and he had been a Respondent foreman in1953.Although Rauscher started work after Hagel, Rauscher's long associationwith Fellerhoff, his good workmanship, and his former foreman jobenabled him tocontinue work through the winter of 1954-55.C. C. Call was first employed in 1951, a year prior to Hagel; worked underAugustine on the ANS job as a finishing carpenter; and servedas carpenter fore-man during the summer of 1952.8Andrew Clemmeson was first hired in 1950, and had thelongest continuousemployment of any Respondent carpenter, having worked from July 5, 1950, untilDecember 11, 1953.Clemmeson was a Respondent carpenter for 3 years on theANS project where he worked as a finishing carpenter under Augustine's supervision.Wayne Edsall started his Alaskan employment with Respondent in June 1952 9and worked continuously until December 1953.He was rehired in March 1953and worked until January 28, 1955.He worked on the ANS and Air Force jobsand was in charge of saw yard during most of his employment on the latter job.loRaymond Kays was first hired by Respondent in February 1951; was terminatedin September 1951; rehired February 1952, terminated May 1952; hired againin April 1953, terminated in November 1953; rehired in March 1954, terminatedJanuary 17, 1955; last hiring was from March 8, 1955, to September 22, 1955.Olie Edsall was not only an excellent carpenter, but was a 20-year employeeof Respondent; worked in Alaska as project manager and as superintendent from1949 until ill health caused him toresign inAugust 1953.Edsall returned to theAir Force job in 1954 as part of his recovery therapy.Paul Breeding was first hired in 1951.During his employment he worked as afinishing carpenter on ANS job under Augustine and Respondent considered him aspecialist on jobs requiring mechanical ability."Upon the entire record in the case, the Trial Examiner finds Mayer's testimony,as epitomized above, to be substantially in accord with the facts.Mayer impressedthe Trial Examiner as a straightforward, honest witness and to be a person whoismeticulous in not enlarging his testimony beyond his actual memory of whatoccurred. In addition, Mayer's testimony is, in themain,corroborated by Respond-ent's books and records, the accuracy of which has not been challenged.The credited evidence of Grover C. Fisher, businessagentfor Carpenter's LocalUnion 1281 from July 1953 to July 1955, and Vernon Ingram, said Union's businessagentsince July 1955, clearly discloses. that Local 1281,at least sinceJuly 1953,.has continuously maintained a system of rotation of employment opportunitiesthrough a "list" or "call" system, which works as follows: When a carpenter mem-ber of Local 1281 is out of work, he requests said Union to place his name on thebottom of the list and his name works up as other carpenters above him on thelistare dispatched to jobs; that when employers call the Union to supply car-penters,without designating a particular carpenter by name, it is termed an"open call."Each day, at about 10 a. in. and 2 p. m. thepersonin charge of theopen calls proceeds to call out the available jobs and those jobs are assignedto the carpenters present at the "call" in the order their names appear on the list.12Hagel testified, and the Trial Examiner finds, that he never requested to havehis name placed on the above-described unemployment list; that he did not regu-larly appear at "calltime"to obtain whatever employment was available; andthat he only presented himself about once or twice a weekat the morning calls.B.ConcludingfindingsUpon the record as a whole, including the record of the original hearing,13the TrialExaminer finds that(1)Hagel would not have been retained as a carpentere Just prior to being fired in June 1954, Hagel was removed as job steward by his fellowcarpenters and replaced by Call.Hence, Board counsel's contention that Hagel's statusas job steward entitled him to maximum employment preference is without merit.9Edsall had worked for Respondent in the summer of 1944, and in the summer of 1947,on some Montana jobs.10This employment was from March 3 to December 23, 1953, and from March 8, 1954,to January 28, 1955."From June 27, 1953, to October 30, 1953, Breeding was on loan to Electric SmithCompany.s9Fisher testified without contradiction, and the Trial Examiner finds, that on one oc-casion in the winter of 1955, he called approximately 75 names before he was able to filla request for 10 carpenters."At the specific request of counsel, the Trial Examiner has carefully read the entirerecord of the original hearing, including the stenographic transcript thereof. JOSLIN DRY GOODS COMPANY555on the Air Force job after October 14, 1954, and(2)Hagel did not make adiligent attempt to obtain employment between November 11, 1954,and May 16,1955.Accordingly,the Trial Examiner finds that the gross back pay due Hagelamounts to $923.74 which sum is arrived at in the following manner:Gross back-pay due from Respondent from 6-10-54 to 10-17-54------ $3, 487.07Interim Gross Earnings 14----------------------------------------------------2, 563.33Total back pay due---------------------------------------923.7413 From Morrison-hnudsen $843.16; from Patti-MacDonnald & Associates $1,404.05;from L. D. Baldwin $316.12.[Recommendations omitted from publication.]Joslin Dry Goods CompanyandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen,and Helpers of Amer-ica, LocalNo. 452, AFL-CIO.Case No. 30-CA-419. July 9,1957DECISION AND ORDEROn April 9, 1956, Trial Examiner Henry Salim issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent, Joslin Dry Goods Company, had engaged in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action as set forth in the copyof the Intermediate Report attached hereto.The Trial Examinerfound further that the Respondent had not engaged in certain unfairlabor practices alleged in the complaint, and recommended dismissalof these allegations of the complaint.Thereafter, the Respondent andthe Charging Party, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of America, Local No. 452,AFL-CIO, hereinafter referred to as the Union, filed exceptions tothe Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions, and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following additions,modifications,and exceptions:1.Respondent is a retail department store with main and branchstores located in Denver, Colorado, and environs.On June 29, 1954,the Respondent received a letter from the Union in which the Unionclaimed to represent a majority of the employees who work at theRespondent's warehouse as truckdrivers, truck helpers, warehouse-men, appliance servicemen and installers, and television service repair-men, and requested the Company to bargain with it for theseemployees.Upon receipt of the Union's demand for recognition, StoreSuperintendent Jordan, telephoned the Respondent's New York118 NLRB No. 58.